324 S.W.3d 505 (2010)
Morris HILL, Movant/Appellant,
v.
STATE of Missouri, Respondent.
No. ED 94049.
Missouri Court of Appeals, Eastern District, Division Five.
November 9, 2010.
Maleaner Harvey, St. Louis, MO, for appellant.
Chris Koster, Dora A. Fichter, Jefferson City, MO, for respondent.
Before GARY M. GAERTNER, JR., P.J., MARY K. HOFF, J., and PATRICIA L. COHEN, J.

ORDER
PER CURIAM.
Movant, Morris Hill, appeals from the judgment denying his Rule 24.035 motion without an evidentiary hearing. The motion court's findings and conclusions are not clearly erroneous. Rule 24.035(k). An extended opinion would have no precedential value. The parties have been provided with a memorandum for their information only, setting forth the reasons for *506 this decision. The judgment is affirmed in accordance with Rule 84.16(b).